I concur in the decision portion of Mr. Justice WADE'S opinion, to wit, that the judgment of the lower court *Page 431 
be reversed with directions to dismiss the action. This result is reached evidently on the ground that the plaintiff's damage was wrongly measured since the city's alleged interference with plaintiff's rights was only for a few months in 1934. Mr. Justice WADE appears by implication to hold that since the pump was used only for a short time by the city, the lower court should not have charged the full cost of the pump to the city; that since, from the evidence, it can be inferred that plaintiff used the pump for about 13 years, not because of any interference by the city with the natural flow of the well, it must have been used for purposes other than to overcome the consequence of the city's acts. Seemingly, this would introduce a principle of charging to the city as damages that proportion of the cost of the pump as its use in combatting the consequences of the city's alleged wrongful impairment of the natural flow bears to the whole use during the life of the pump — a difficult formula to apply even if the plaintiff continued to enjoy the natural flow of the well during the time when the city was not pumping and assuming that no other wells were contributing to the impairment of his natural flow. However, I am not aware that the city complained of the measure of damages. It stood squarely on the proposition that it could not be charged with any costs incurred by the plaintiff in order to overcome the impairment of the natural flow caused by the city's pumps. But if we are to reverse because an incorrect measure of damages was used, the case should be sent back for a retrial accompanied by a rule for the guidance of the lower court as to the measure of damages.
Furthermore, if the lower court is to dismiss the case for the reason that the wrong theory of damages was employed, it appears to me that a great portion of the opinion of Mr. Justice WADE is dicta. There would seemingly be no need to discuss the difficult question of who, between prior and subsequent appropriators, should be required to bear the expense incurred by the lowering of the water *Page 432 
table. It would suffice if we are to order dismissal of the action, to state that, assuming the city was obligated to pay damages to the plaintiff, the same had not been assessed on the correct theory and hence the action must be dismissed.
The main purpose of the court's opinion is to lay down a rule as to whether an appropriator of underground water, by means of a well, should bear the costs which a prior appropriator had been put to in restoring the flow from his well which flow had been impaired because of the junior appropriator lowering the water table (and hence the static head) by pumping water from the common subterranean reservoir. While it appears to me that the writer of the prevailing opinion has unnecessarily extended the opinion by a long historical review of statutes and decisions relating to the appropriation of water in this state and other collateral matters, much of which was already set out in the recent case of Riordan v. Westwood, 115 Utah 215,203 P.2d 922, I do not now believe I am in disagreement with most that is said. However, I would not want to be understood as being in accord with the prior holdings of this court that waters percolating through private lands were a part of the land through which they flowed and hence, private waters. I do not think it is any more true than that the air flowing above private lands is part of the land over which it flows. The matter is one of degree. Percolating waters are not stationary. They flow from and into private grounds from other lands. We handed down a decision very recently in the case of Riordan v. Westwood in which we discussed the question of whether percolating waters on private lands were private or public waters. I paid my respects to the treatment of that matter in a concurring-dissenting opinion. I see no reason for repeating what I said there in this opinion. If any one is interested in my reasons for holding that all percolating waters were, since the Mormon settlers first came into the valley, public waters regardless of the extent or quantity *Page 433 
of their percolation, although not until 1935 were they brought under the administration of the State Engineer, I refer him to my opinion in that case. I here add one observation which I think strengthens the view that the case of Willow Creek Irr. Co. v.Michaelson, 21 Utah 248, 60 P. 943, 51 L.R.A. 280, 81 Am. St. Rep. 687, should be overruled insofar as it held percolating waters were part of the land through which they seeped and if they seeped through private lands, they were private waters. The prevailing opinion mentions the case ofHorne v. Utah Oil Refining Co., 59 Utah 279, 202 P. 815, 31 A.L.R. 883, and Glover v. Utah Oil Refining Co., 62 Utah 174,218 P. 955, 31 A.L.R. 900, which held to the doctrine of correlative rights, i.e., the right of the owner of the land to that proportion of the subterranean pool lying under his lands. I agree with the conclusion of the prevailing opinion that the Wrathall and Justesen cases impliedly overruled the Horne case. But if these cases overruled the Horne and Glover cases, I see no reason why we should not overrule the Willow Creek case. If this court could, by the Wrathall and Justesen case, announce principles of water law in conflict with those announced in the Horne and Glover cases and thereby acknowledge, even though by implication, that theretofore judicially declared private waters were always in fact public waters and subject to appropriationregardless of the quantity of the water lying under each owner'sland, and thus bring the law in line with the more modern view, increase the water available for the economic development of the state, it should do so. This would also avoid those questions which may arise by some owner of land claiming that waters on or under his land having been pronounced as private waters cannot by a statutory declaration be made public waters. We should not reiterate and perpetuate the error of the Willow Creek case in which percolating waters were held to be private waters — private waters being used in the sense that they belong to the owner of the land as distinguished from the concept that a land owner may have the use only so long *Page 434 
as he uses the water beneficially, the state always possessing the ultimate reversionary interest. The authority of the Horne and Glover cases is no stronger than the doctrine of stare decisis. While that doctrine is a salutary one for the stability of the law it is not to be followed slavishly in view of a better and different understanding of the subject matter in regard to which the doctrine is invoked, which time and experience uncover. In the case of water we now may see that there was no such conception of private waters in these arid states except as it was reduced to actual possession under a diligence right or statutory appropriation.
I now address myself to the real question in this case as outlined above. I do so because the opinion of Mr. Justice WADE is the court's opinion even though all but the statement of facts and the last paragraph may be dicta. Since it is the majority opinion it may be taken as the expression of the court as to the correctness of the principles of water law therein announced.
The first commandment relating to the water policy of this state is to use our public water to the utmost. By that I do not mean that it must serve the most valuable or the highest possible use. That is another matter.
The second commandment, a corollary of the first, is that beneficial use is the basis, the measure, and the limit of the use. Beneficial use does not mean the highest beneficial use. If there is a hierarchy of values in beneficial uses, the higher may be compelled to condemn the lower if the lower is prior in time.
The third commandment, a corollary of the second and like unto it, is: Thou shalt not waste water.
I realize that first in time is first in right both as to surface and ground waters. But I agree with Mr. Justice LATIMER that first in right does not mean that antiquated means of diversion is a part of that prior right. *Page 435 
Ground waters, unlike surface waters, are hidden. Geologists tell us that it is possible to determine the distribution, location and the density of the water-impregnated underground materials in a subterranean reservoir (really not a reservoir as commonly meant but in great part an extended mass of gravel, sands, clays, etc., impregnated with water which, because of the frictional resistance to flow is slowly forced by pressure between the particles of sand, etc.) and to obtain a fairly accurate inventory of our underground resources either flowing in underground rivers or existing in the interstices of a vast mass of water-impregnated substances.
In order that the state may obtain the widest possible use of waters it is necessary that these underground resources should be determined and inventoried and that as much empirical data as possible be preserved and in view of such data the number and use of wells be regulated in order that depletion does not out run replenishment or recharging. A time may be expected to arrive when depletion and replenishment must be in balance or slowly the reservoir will disappear and all the users suffer or some of the subsequent users may have to give way to prior users. This point has been called the safe yield point. So long as water in this underground valley reservoir is still seeping to waste from the west and north sides of the underground basin into the Jordan River and Great Salt Lake, it should be further exploited. However, if the time comes when the withdrawals of water from the reservoir continue to exceed the recharges which come through seepage from the canyon streams, rain and snowfalls on the mountains and bench terraces, we may expect much trouble, hardship and litigation.
Long before that time comes, if unfortunately by lack of foresight and regulation it does come, we will have this problem of regulating the means of transportation of ground waters to the surface. I do not think we should hold, in view of our overarching water policy, that at this stage of *Page 436 
our knowledge of the distribution and inventory of underground water resources, prior users gain a vested right in a means of diversion of water. This must be left flexible. As stated in the quotation from Mr. Hutchins' work, page 172, entitled "Selected Problems in the Law of Water Rights in the West," set out in the opinion of Mr. Justice Latimer,
"As will be noted in the discussion of reasonableness of an appropriative right, in Chapter 6, a method of diversion and use that is reasonable at one time or in one place may not be reasonable at another time or in another area."
Prior appropriators by first tapping the basin might reap the benefit of a static head sufficient to bring the water diverted to the surface, but to require all subsequent appropriators to preserve this means of bringing the water to the surface would be to require them to preserve the static head, and thereby prevent the widest use of that underground water, or introduce impractical problems of allocating among numerous subsequent appropriators the amount of impairment each caused to the static head of a prior user or users. I think the tendency is, even in truly artesian basins ("artesian" accurately used applies to water which on being tapped, naturally rises to the surface although the term is loosely used to apply to any area where deep wells are drilled and water is pumped) to require all users to put in pumps in order to prevent waste. For these reasons I concur with the dissent of Mr. Justice LATIMER. I rest my dissent on the grounds mentioned above and those given by him. However, I desire tentatively to express the view that the point of diversion is not at the surface where the water either by its own static head or by artificial means emerges, but at the point or points where the appropriator takes it from the underground source.
I have doubt as to whether an appropriator of underground water appropriates static pressure or head as a concomitant of the water he appropriates, even when he *Page 437 
appropriated by diligence before the statutory method was in force.
The cases of Pima Farms Co. v. Proctor, 30 Ariz. 96,245 P. 369; Noh v. Stoner, 53 Idaho 651, 26 P.2d 1112; City ofLodi v. East Bay Municipal Utility Dist., 7 Cal. 2d 316,60 P.2d 439, are not to the contrary. None of them deal with the situation we have here. While the over-arching principles of water law, in arid states, are reducible to the paramount policy of making public waters serve the broadest possible use, and its corollary principle that beneficial use shall be the basis, the measure, and the limit of all rights to the use of water, the matter of accomplishing this largest possible use and still preserving vested rights must vary from case to case according to the physical situation and practical means under that situation to accomplish the desideratum.
In Pima Farms Co. v. Proctor, supra, the problem was one of preserving the use of the plaintiff's pumping machinery which had been adjusted once to meet the changing conditions due to defendant's lowering the water in the underground basin. The defendant had contended that
"the `right' subsequent appropriators must respect and not injure or impair is a right to a use of so much water as he may have appropriated and beneficially applied, and has no reference whatever to the means employed by him to divert such water." [30 Ariz. 96, 245 P. 371]
The court held that
"if the first appropriator's rights are superior under the law, they should be made so in fact" and that "the practical effect of allowing defendant's contention would place the burden on the senior appropriator of adjusting and changing his diversion means to conform to the necessities and convenience of the junior appropriator, and make his rights subservient to the rights of the latter."
Very pertinent to my thesis is the ground on which the Arizona Court distinguished the facts of Schodde v. Twin Falls Land Water Co., 9 Cir., 161 F. 43, 8 C.C.A. 207; *Page 438 Id., 224 U.S. 107, 32 S. Ct. 470, 56 L. Ed. 686. In that case the prior appropriator had
"employed the energy of the current as his motive power to lift the water for distribution onto his land before dam was built."
Such use as appurtenant to his water right for consumption purposes was denied. The Arizona court remarked
"The Circuit Court of Appeals, by process of reasoning entirely satisfactory to the Supreme Court, and it seems to us unobjectionable, concluded that plaintiff did not appropriatewith his water right the energy of the current * * *." (Italics ours.)
While the claim of a right to use the current of a stream to turn a paddle wheel in order to raise water may involve the conception of riparian rights, the claim of use of static pressure of water involves the concept of right to use the water for a power purpose. Even though such pressure were used before 1903 as a means of forcing underground water to the surface, I do not think the plaintiff can be thought of as having appropriated the water for that purpose as incident to his appropriation for consumptive purposes.
The case of Noh v. Stoner, supra, involved the use of pumps by neighboring users. The question was as to who, between the prior and subsequent user, should pay the cost of the prior user being required to put in a deeper and more powerful pump where the subsequent user had depleted the volume of the underground water to a level below that of the ability of the prior user's pump to maintain his supply. That case did not involve the question of the depletion of static pressure. It involves the question of the depletion of water to a level below the respondent's diversion point.
In the case of City of Lodi v. East Bay Municipal UtilityDistrict, 7 Cal. 2d 316, 60 P.2d 439, the City of Lodi derived its water from an underground basin which was fed from water from the Makelumne river seeping through *Page 439 
very porous soil. The Utility District and the Pacific Gas and Electric Company, by a series of upper reservoirs, proposed to conserve the runoff water which varied greatly during different spring seasons and was mostly wasted into the sea. But by holding back the flood river waters, which were the source for the replenishment by percolation of the underground basin, the level of that basin, as the supply for the city would have been dropped to a point where the city could no longer be assured of sufficient water. This case did not involve the question of static head. It involved the question of depletion of supply through depletion of source water.
Naturally when supply is depleted in any vessel large or small, static pressure is lowered. But it does not follow that, because the static pressure is lowered, the user has been legally injured if he can by reasonable means still obtain the amount of water he appropriated. Under the policy making as much water as possible available for use and encouraging its use, he cannot insist that the static pressure existing at the time of his appropriation be maintained, or that a subsequent appropriator pay the cost of pumping apparatus to take the place of the lost pressure. He must, as Mr. Justice LATIMER states, use that means of transporting water to the surface which serves the above policy if under the circumstances and period, and in view of the rights of other appropriators, both prior and subsequent, it is a reasonable method.